UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-509



In Re: MITCHELL ALFONSO KEY,

                                                        Petitioner.




     On Petition for Writ of Mandamus. (CA-93-1009-3-17AJ)


Submitted:   June 20, 1996                 Decided:   June 28, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Mitchell Alfonso Key, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioner filed this petition for writ of mandamus seeking to

have this court direct the district court to comply with this

court's instructions to conduct a de novo review of Petitioner's

objections to the magistrate judge's report and recommendation in

Petitioner's 42 U.S.C. § 1983 (1988) action. In October 1995, the
district court has entered an order in compliance with this court's

order of remand. Accordingly, while we grant leave to proceed in

forma pauperis, we deny this mandamus petition as moot. We dispense

with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument

would not aid the decisional process.




                                                   PETITION DENIED




                                2